*384Judgment, Supreme Court, New York County (Leland De-Grasse, J.), entered October 29, 2003, which denied petitioner’s application to annul respondent’s determination, dated February 6, 2003, that as a result of his plea of guilty to criminal possession of a forged instrument in the third degree (Penal Law § 170.20) petitioner had forfeited his employment pursuant to New York City Charter § 1116, unanimously reversed, on the law, without costs, the petition granted to the extent of annulling and vacating respondent’s determination, and the matter remanded for further proceedings.
Petitioner’s conviction for the criminal possession of a forged or counterfeit Department of Environmental Protection parking placard, standing alone, without factual inquiry, does not show that petitioner perpetrated a “fraud upon the city,” violated any law relating to his employment, or converted any city property to his own use within the meaning of section 1116 (a) of the City Charter. Accordingly, his summary termination pursuant to that section is annulled and vacated (see Matter of Duffy v Ward, 81 NY2d 127, 133-136 [1993]; Matter of Maldarelli v Doherty, 7 AD3d 384 [2004] [decided herewith]). Concur—Andrias, J.P., Saxe, Sullivan and Gonzalez, JJ.